

EXHIBIT 10.23
 
REIMBURSEMENT AGREEMENT
 
This Reimbursement Agreement (“Agreement”), dated as of December 18, 2007, is by
and between Organic Farm Marketing, LLC (“Company”), a Wisconsin limited
liability company, and Advanced Biotherapy, Inc. (“Investor”), a Delaware
corporation.
 
R E C I T A L S:
 
A. Concurrently herewith, Investor is loaning to the Company the principal
amount of Eight Hundred Thousand Dollars ($800,000.00), to be evidenced by a
Company convertible note (“December Convertible Note”), pursuant to an agreement
between the Company and the Investor of even date herewith (“Investment
Agreement”). The Company agreed to secure its obligations under the December
Convertible Note by a General Business Security Agreement of even date herewith
(“Security Agreement”).
 
B. The Wisconsin Department of Agriculture, Trade and Consumer Protection
(“Department”) has required the Company to secure an irrevocable letter of
credit in the amount of $1.0 million (“Letter of Credit”) in favor of the
Department so that the Company may distribute dairy products in the State of
Wisconsin.
 
C. The Investor has arranged on behalf of the Company to obtain the Letter of
Credit from The Northern Trust Company of Chicago, Illinois (“Bank”).
 
D. As a condition to issuing the Letter of Credit, the Bank requires that the
Investor grant the Bank a security interest in a certificate of deposit account
maintained at the Bank as collateral for payment by the Company of funds
advanced pursuant to the Letter of Credit (“Bank Pledge Agreement”).
 
E. To induce the Investor to execute the Bank Pledge Agreement, the Company has
agreed to enter into this Agreement and to issue a secured promissory note
(“Secured Promissory Note”) in favor of the Investor of even date herewith which
evidences the Company’s obligations to pay the Investor the amount which the
Investor shall be obligated to pay the Bank pursuant to the Bank Pledge
Agreement or otherwise, and to secure its obligation hereunder and thereunder by
a General Business Security Agreement of even date herewith.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the covenants
contained herein, and to induce the Investor to lend its credit so that the
Company may apply for the Letter of Credit, the parties agree as follows:
 
SECTION 1. DEFINITIONS.
 
As used in this Agreement, the following terms shall have the indicated
meanings:
 
“Agreed Rate” means the rate of interest charged the Company by the Investor on
any outstanding principal under the Secured Promissory Note.
 
“Agreement” or “Reimbursement Agreement” means this Reimbursement Agreement, and
all of the exhibits, appendices and schedules attached hereto, all of which are
incorporated herein by this reference and made a part hereof.
 
Page 1 of 8

--------------------------------------------------------------------------------



“Bank” means The Northern Trust Bank of Chicago, Illinois.
 
“Date of Issuance” means the date as of which the Letter of Credit is issued and
delivered to the Department.
 
“Default” - See Section 7.
 
“Department” - See Recitals.
 
“Draw” or “Drawn” with respect to the Letter of Credit means payment by the Bank
on account of the Letter of Credit.
 
“Events of Default” means any condition or event stated in Sections 4.1 through
4.4 which, with the lapse of time or the giving of notice, or both, would
constitute a Default.
 
“Expiration Date” means the date the Company’s obligations in connection with
the Letter of Credit expire.
 
“Investor” - See Recitals.
 
“L/C Certificates” means those certain certificates required by the Bank from
the Company.
 
“Letter of Credit” means that certain irrevocable letter of credit in the amount
of One Million Dollars ($1,000,000.00), dated concurrently herewith, issued by
the Bank with the Company as account party, and the Department as beneficiary,
and such other letter of credit that may be issued in substitution or
replacement thereof.
 
“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement, any lease in the nature thereof, and any agreement to give any lien
or security interest).
 
“Security Documents” means, collectively, the General Business Security
Agreement dated of even date herewith and all documents or instruments executed
in connection therewith.
 
“Units” means five thousand (5,000) Units of the Company, representing a
membership interest in the Company and such other rights, privileges and
preferences as set forth in the Company’s Operating Agreement, made as of
February 23, 2007, as amended by Certificate of Amendment to Operating Agreement
dated April 17, 2007, and as amended by the Amendment to Operating Agreement
dated concurrently herewith, and as otherwise provided under the laws of the
State of Wisconsin.
 
SECTION 2. UNDERTAKING FOR LETTER OF CREDIT, REIMBURSEMENT AND OTHER PAYMENTS.
 
2.1 Undertaking to Obtain Letter of Credit. The Company shall undertake and
obtain the Letter of Credit from the Bank and to execute the L/C Certificates,
and to execute all agreements, documents and instruments that may be necessary
or desirable to obtain the Letter of Credit.
 
Page 2 of 8

--------------------------------------------------------------------------------



2.2 Reimbursement for Draw Upon Letter of Credit and Other Amounts. The Company
hereby agrees (i) to pay the Investor the aggregate amount which the Investor
shall pay to the Bank pursuant to or in connection with the Bank Pledge
Agreement or otherwise, and any interest thereon at the Agreed Rate accruing
from the date of advance or payment by the Investor, subject to and in
accordance with the Secured Promissory Note; and (ii) to reimburse the Investor
on demand for all costs, expenses, fees, of whatever kind and any liabilities or
obligations paid or payable by the Investor to the Bank pursuant to or in
connection with or arising from the Letter of Credit, the L/C Certificates or
the Secured Promissory Note, including, without limitation, all origination and
administration fees and attorneys’ fees and disbursements.
 
2.3 Fees. The Company shall pay to the Investor a fee equal to ten percent (10%)
of the face amount of the original Letter of Credit, payable as follows:
 
(a) on the Date of Issuance, Fifty Thousand Dollars ($50,000.00), by cash or
immediately available funds. The Company hereby agrees and authorizes the
Investor to deduct from and retain for its own benefit, subject to the
occurrence of the Date of Issuance, such $50,000 fee from the loan proceeds to
be advanced to the Company under the Working Capital Loan at the closing as
provided in the Investment Agreement; and
 
(b) on the Date of Issuance, the Company shall issue the five thousand (5,000)
Units to Investor, representing an agreed value per Unit of Ten Dollars
($10.00), together with a certificate in form satisfactory to the Investor.
Concurrently with the issuance of such 5,000 Units, the Investor agrees to
execute a Joinder Agreement pursuant to which the Investor agrees to be bound by
the terms and conditions of the Operating Agreement as in effect on the date
hereof, and any amendments thereto as to which the Investor has consented in
writing.
 
The Investor will maintain the Bank Pledge Agreement or make other arrangements
suitable to the Bank to maintain the Letter of Credit for one year from the Date
of Issuance. In the event the Letter of Credit shall be outstanding beyond
December 31, 2008, and for any such additional period the Investor shall have an
obligation to the Bank in connection with the Letter of Credit, the Company
shall pay to the Investor a fee equal to Eight Thousand Three Hundred
Thirty-Three Dollars and Thirty-Three Cents ($8,333.33) per month for each
month, or portion thereof, in which the Letter of Credit is outstanding beyond
December 31, 2008, payable in advance in cash or immediately available funds,
provided that the Company shall not cause the Letter of Credit to be extended
without the consent of the Investor.
 
2.4 Application of Funds. Except as otherwise expressly provided herein, all
payments received by the Investor from the Company shall be applied by the
Investor to the payment of amounts then owing by the Company to the Investor, in
such order and manner as the Investor chooses, in its sole discretion.
 
SECTION 3. CONDITIONS PRECEDENT.
 
The Investor’s obligation to execute the Bank Pledge Agreement is conditioned
upon the satisfaction by the Company of all of the following conditions on or
prior to the Date of Issuance.
 
Page 3 of 8

--------------------------------------------------------------------------------



3.1 Execution and Delivery of Closing Documents. The Investor shall have
received and approved the following documents, each of which shall be in form
and substance satisfactory to the Investor and its legal counsel and duly
executed and delivered by the appropriate parties thereto:
 
(a) The Security Documents and all financing statements, notices, deliveries and
instruments required in connection therewith; and
 
(b) Such other documents and instruments as the Investor may reasonably require.
 
3.2 Representations Correct; No Default. On the Date of Issuance:
 
(a) the representations and warranties contained in the Investment Agreement
delivered by the Company to the Investor shall be true and correct in all
respects on and as of the Date of Issuance to the same extent as though made on
and as of such date (except for representations and warranties expressly
referring to a specific date which shall be true and correct as of such date);
 
(b) no Event of Default or Default shall have occurred and be continuing, and
neither will result from the issuance of the Letter of Credit.
 
3.3 Units. The Company shall simultaneously cause to be delivered pursuant to
Section 2.3 hereof a certificate representing the five thousand (5,000) Units,
or comparable evidence of the Investor’s ownership of record of the Units,
satisfactory to the Investor.
 
3.4 Fees. The Company shall have paid the cash fee to the Investor, specified in
Section 2.3(a).
 
SECTION 4. EVENTS OF DEFAULT.
 
The following events shall be, at the option of the Investor, constitute a
“Default” hereunder:
 
4.1 Payment of Obligations. The Company shall fail to pay when due any amount
due to the Investor under this Agreement or under the Secured Promissory Note
when due and such failure shall continue for five (5) days.
 
4.2 Secured Promissory Note Event of Default. Any Event of Default (as that term
is defined in the Secured Promissory Note) shall occur.
 
4.3 Security Documents. There shall occur a default as described in any of the
Security Documents
 
4.4 Invalidity. Any payment obligation of the Company under this Agreement or
any Security Document at any time for any reason ceases to be valid and binding
thereon, or the validity or enforceability thereof shall be contested or denied
by the Company or any governmental agency or authority.
 
Page 4 of 8

--------------------------------------------------------------------------------


 
SECTION 5. RIGHTS AND REMEDIES.
 
Upon the occurrence of a Default, the Investor shall have all rights and
remedies under law or equity, including, without limitation:
 
(a) All rights and remedies under this Agreement, the Secured Promissory Note
and the Security Documents.
 
(b) All remedies of the Investor provided for in this Agreement are cumulative
and shall be in addition to any and all other rights and remedies available
under the Secured Promissory Note or the Security Documents or by law or equity.
No exercise by the Investor of any right or remedy shall in any way constitute a
cure or waiver of any Event of Default or Default hereunder, or invalidate any
act done pursuant to any notice of default, or prejudice the Investor in the
exercise of any other right or remedy available to the Investor. No failure on
the part of the Investor to exercise, and no delay in exercising, any right or
remedy shall operate as a waiver or otherwise preclude enforcement of any of its
rights and remedies; nor shall any single or partial exercise of any right or
remedy preclude any further exercise thereof or of any other right or remedy.
The Investor need not resort to any particular right or remedy before exercising
or enforcing any other.
 
SECTION 6. NOTICES.
 
All notices or demands of any kind shall be in writing and sent by telecopier
(with evidence of transmission) or by reputable overnight courier (with evidence
of delivery) addressed to the address specified below. Notice shall be deemed
complete (i) if given by telecopier, on the first business day immediately
following the date of transmission, and (ii) if given by overnight courier, on
the date of delivery. The addresses specified in this section for notice are:
 
Investor:
Advanced Biotherapy, Inc.
141 West Jackson, Suite 2182
Chicago, Illinois 60604
Attention: Christopher W. Capps,
Chief Executive Officer
Facsimile: (312) 427-5396
with a copy to:
 
Rutter Hobbs & Davidoff Incorporated
1901 Avenue of the Stars, Suite 1700
Los Angeles, California 90067
Attention: Joel Weinstein, Esq.
Facsimile: (310) 286-1728
Company:
Organic Farm Marketing, LLC
P.O. Box 560
302 West Stanley Street
Thorp, Wisconsin 54771
Attention: Chad L. Pawlak, Sr.
Facsimile: (715) 669-7583
 
with a copy to:
 
Whyte Hirschboeck Dudek SC
33 East Main Street, Suite 300
Madison, Wisconsin 53703
Attention: Lisa Lange, Esq.
Facsimile: (608) 258-7138

 
Page 5 of 8

--------------------------------------------------------------------------------




SECTION 7. INDEMNIFICATION.
 
Article VIII of the Investment Agreement is incorporated herein by reference as
if set forth verbatim.
 
SECTION 8. LIABILITY OF INVESTOR GROUP.
 
Without limiting any provision of Section 7 hereof, as between the Company and
the Investor, the Company assumes all risks of the acts or omissions of the
Department with respect to its use of the Letter of Credit and the Bank as to
the issuance or dishonor of a draw upon the Letter of Credit; provided, however,
this assumption is not intended to, and shall not, preclude the Company from
pursuing such rights and remedies as it may have against the Bank or any Letter
of Credit beneficiary at law or under any agreement. Neither the Investor nor
any of its officers, directors, employees or agents shall be liable or
responsible for: (a) the use made of the Letter of Credit for any acts or
omissions of the Bank or any Letter of Credit beneficiary; (b) the validity,
sufficiency or genuineness of any documents, or endorsements, even if such
documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged; (c) payment by the Bank against presentation
of documents which do not comply with the terms of the Letter of Credit,
including failure of any documents to bear adequate reference to the Letter of
Credit; or (d) any other circumstances in making or failing to make payment
under the Letter of Credit.
 
SECTION 9. SUCCESSORS AND ASSIGNS.
 
This Agreement is a continuing obligation and shall be binding upon the parties
and their respective successors, transferees and assigns, and shall inure to the
benefit of and be enforceable by the parties and their respective successors,
transferees and assigns; provided, however, that the Company may not assign all
or any part of this Agreement without the prior written consent of the Investor,
in its sole discretion.
 
SECTION 10. MISCELLANEOUS.
 
10.1 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its principles of conflict of laws.
 
10.2 Survival of Warranties. All agreements, representations and warranties made
in this Agreement and in any related certificates shall survive the execution
and delivery of this Agreement and the issuance and expiration of the Letter of
Credit.
 
Page 6 of 8

--------------------------------------------------------------------------------



10.3 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provision or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
10.4 Counterparts. This Agreement may be executed in any number of counterparts
(and by facsimile, followed by delivery of an original), and by different
parties on separate counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original, and all of which counterparts,
taken together, shall constitute but one and the same Agreement.
 
10.5 Time of Essence. Time is of the essence of this Agreement and of each
provision in which time is an element.
 
10.6 No Further Credits. The Investor shall not be obligated to issue any
further credits or any other manner to extend any financial consideration to the
Company, except as expressly provided in this Agreement.
 
10.7 Headings. Section and other headings in this Agreement are for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose.
 
10.8 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any one of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitations of, another covenant shall
not avoid the occurrence of an Event of Default or Default if such action is
taken or condition exists.
 
10.9 Waivers. No waiver or consent under this Agreement shall be effective
unless it is in writing and signed by the Investor. Each waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which it was given.
 
10.10 Compliance with Usury Laws. Notwithstanding any other provision of this
Agreement, neither the Investor Group nor any Investor shall be required to pay
interest and other cost or considerations that constitute inters under any
applicable law which are contracted for, charged or received pursuant to this
Agreement in an amount in excess of the maximum amount of interest allowed under
any applicable law. That portion of any interest payment in excess of the
maximum legal rate of interest, if any, provided for in this Agreement or
related documents shall be canceled automatically as of the date of such
acceleration, or if theretofore paid, credited to the principal amount.
 
10.11 Entire Agreement. This Agreement and the other agreements and documents
referred to herein or therein constitute the entire understanding between the
parties and may not be modified, amended or terminated except by a written
agreement signed by each of the parties hereto. The provisions of this Agreement
are not intended to supersede the provisions of either the Investment Agreement
or the Secured Promissory Note, but shall be construed as supplemental thereto.
 
[SIGNATURES ON FOLLOWING PAGE]
 
Page 7 of 8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
or caused this Agreement to be duly executed and delivered by a duly authorized
officer as of the date first above written.
 
“COMPANY”
ORGANIC FARM MARKETING, LLC
 
 
 
By ______________________________________
Chad L. Pawlak, Sr., President
 
 
 
“INVESTOR”
ADVANCED BIOTHERAPY, INC.
 
 
 
By ______________________________________
Christopher W. Capps,
Chief Executive Officer

 
Page 8 of 8

--------------------------------------------------------------------------------


 